326 S.W.3d 511 (2010)
Timothy E. TYLER, Petitioner-Respondent,
v.
Maureen S. TYLER n/k/a Eckert, Respondent-Appellant.
No. ED 94227.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
Nathan S. Cohen, St. Louis, MO, for appellant.
Lawrence G. Gillespie, Clayton, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Maureen Eckert (Wife) appeals the circuit court's judgment modifying custody, child support, and maintenance in her divorce from Timothy Eckert (Husband).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).